1                                                      HONORABLE JAMES L. ROBART

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT SEATTLE

9
     CENTRAL FREIGHT LINES, INC., a Texas )
10   Corporation                                  )
11                                                ) NO. 2:17-CV-00814-JLR
                                       Plaintiff, )
12                                                ) JOINT PRETRIAL ORDER
             v.                                   )
13                                                ) TRIAL DATE: OCTOBER 21, 2019
     AMAZON FULFILLMENT SERVICES,                 )
14   a Delaware corporation, and DOES 1 through )
15   25, inclusive,                               )
                                    Defendants. )
16                                                )
17

18
19

20

21

22

23

24

25

26

     JOINT PRETRIAL ORDER                                        ROETZEL & ANDRESS LPA
     NO. 2:18-cv-00814-JLR                                   30 N. LASALLE STREET SUITE 2800
                                                                     CHICAGO, IL 60602
                                                                        312.580.1200

     53523549.1
1                                                    I. JURISDICTION

2                This Court has jurisdiction in this matter under 28 U.S.C. § 1332(a) because the matter in

3    controversy exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens

4    of different states.

5                          II. CLAIMS AND DEFENSES REMAINING FOR TRIAL
                          AFTER THE COURT’S SUMMARY JUDGMENT RULING
6
                On July 31, 2019, this Court entered its Order on the Motions for Summary judgment
7
     (“Order”), which narrowed the claims and issues that remain for trial. At the September 10, 2019
8
     hearing on Plaintiff’s Daubert motions, the Court advised the parties to sharpen and focus the
9
     issues for trial. The Court’s September 17, 2019 Order on Plaintiff’s Motions to Exclude (“Daubert
10
     Ruling”) further narrowed the remaining issues for trial. The claims and defenses remain for trial
11
     as a result of these rulings are set forth below.
12
     A.         PLAINTIFFS’ CLAIMS AND DEFENSES
13
                1.        Counts I and II – Declaratory Judgment and Breach of Contract
14
                Set Off
15
                The Court “GRANT[ED] CFL summary judgment on its declaratory judgment claims that
16
     AFS’s $2,856,602.00 setoff was improper.” (Order, 51:12-15.). This issue therefore no longer
17
     remains for trial.1
18
                8+ Pallet Issue
19
                The Court held that: (1) CFL and AFS reached an oral agreement beginning on January 16,
20
     2014 pursuant to which CFL would charge its spot quote rate for shipments that were 9 or more
21
     pallet spaces in size (Id., 27-28); (2) this oral agreement did not require CFL to obtain AFS’
22
     preapproval of its spot quote rate for shipments that were 9 or more pallet spaces in size. (Id., 29-
23
     30); (3) “even if the parties orally agreed to the preapproval requirement, AFS waived this
24

25
     1   Central Freight has filed a motion for entry of judgment. (Dkt. # 241.)
26
                                                                                   ROETZEL & ANDRESS LPA
         JOINT PRETRIAL ORDER                                                  30 N. LASALLE STREET SUITE 2800
         NO. 2:18-cv-00814-JLR-1                                                       CHICAGO, IL 60602
                                                                                          312.580.1200
1    requirement” (Id., p. 30); (4) the oral agreement “was for CFL to charge its spot-quoted volume

2    rate, not a ‘reasonable’ rate” (Daubert Ruling, p. 25 n. 8); (5) CFL “should not have spot quoted

3    shipments that occupied exactly eight pallet spaces” (Id., 32:20-22); (6) the Court was unable to

4    “determine whether CFL properly charged for the shipments that occupied between one and seven

5    pallet spaces” (Id., 32:20-22).2

6              Based on the aforementioned rulings by the Court, the only issues that CFL must establish

7    at trial for Counts I and II on the 8+ Pallet issue are:

8             that it billed its volume rate using its spot quote software;
9             the amount AFS owes to CFL on the shipments that were 9 or more pallet spaces to which
10             the oral agreement applied;

11            the amount AFS owes to CFL on the shipments that were 8 or fewer pallet spaces because
12             of AFS’ miscalculation of what was owed under the Transportation Agreement.

13         MBOL Issue

14             The Court ruled that CFL was not obligated under the Transportation Agreement (“TA”)

15   to consolidate multiple BOLs into a single MBOL. (See Oder, p. 38, “the Court concludes that the

16   Agreement allowed CFL to use multiple BOLs”). The Court noted that mutual assent as to whether

17   CFL would use one MBOL instead of multiple BOLs “may exist.” (Id.) The sole issue for trial

18   thus is “whether, and at what date after the Directive, CFL was required to use one MBOL for
19   same day/same origin/same destination shipments.” (Id. at 39:17-19.)

20             The $431,028 that AFS set off on the MBOL was based on its audit of the months of

21   February, March and April 2016. The sole issue at trial, therefore, is whether there was an

22
     2 In the Order, the Court found there are “genuine issues of material fact whether such an agreement [as the January
23
     16, 2014 oral agreement] existed prior to that date, and whether any agreement that existed prior to January 16, 2014,
     contained a preapproval requirement.” (Order, 33:16-19.) However, it is undisputed that all of the 8+ Pallet Shipments
24   for which AFS claims CFL overbilled it took place after the January 16, 2014 agreement. (See Pl. Trial Ex. 167, AFS’
     0% Discount Audit, AFS_CFL_00001597.) Moreover, any claim by AFS as to shipments prior to January 16, 2014
25   would be untimely and barred under the Agreement. There thus is no issue for trial as to the existence of such an
     agreement prior to January 16, 2014.
26
                                                                                 ROETZEL & ANDRESS LPA
         JOINT PRETRIAL ORDER                                                30 N. LASALLE STREET SUITE 2800
         NO. 2:18-cv-00814-JLR-2                                                     CHICAGO, IL 60602
                                                                                        312.580.1200
1    agreement to combine BOLs, and, if so when it was reached. For example, if CFL establishes there

2    was no agreement as of the end of April 2016, CFL is entitled to payment of the $431,028 that

3    AFS set off.

4           Further trial issues are: (1) “whether the $112,203.52 payment [by CFL on the MBOL

5    Issue] was a reimbursement pursuant to the Agreement, or whether it was payment in furtherance

6    of a settlement.” (Order, 55:16-19); (2) if it was payment in furtherance of a settlement. whether

7    CFL is entitled to repayment of this money because AFS continued to pursue additional money

8    from CFL after it was paid.

9           Tender ID Issue

10          The issues at trial on the Tender ID Issue are: (i) whether and when there was an agreement

11   that CFL was required to include a valid Tender ID; and (ii) whether AFS could refuse payment

12   for a shipment that was made because of no Tender ID. (Id., 40-41.)

13          Damages for “bad faith”

14          In addition to its actual damages, CFL may – if the jury finds that AFS acted with “bad

15   faith” – be entitled to the attorneys’ fees it expended in this litigation. (Order, 56:8-17.) As stated

16   in the Order, an award of attorney fees is proper under the bad faith exception when the fees were

17   incurred as a result of: (1) an “intentional and calculated action” that (2) left “the plaintiff with

18   only one course of action: that is, litigation.” (Id., 56:8-12 (quotation omitted).)
19          2.      Central Freight’s Claims Dismissed by the Court at Summary Judgment

20          The following claims were dismissed by the Court and are no longer part of the trial: Count

21   III – Fraud, Count IV – Fraudulent Inducement, Count V – Conversion, Count VI – Promissory

22   Estoppel (dismissed as moot because of other rulings), and Count VIII – Violation of Consumer

23   Protection Acts.

24          3.      Central Freight’s Defenses at Trial to AFS’s Counterclaims.

25          1.      AFS’ counterclaims are barred by the doctrines of laches, estoppel, release, waiver,
26   ratification, acquiescence, bad faith and/or unclean hands, and other equitable defenses.
                                                                        ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                          30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-3                                               CHICAGO, IL 60602
                                                                               312.580.1200
1           2.      AFS’ counterclaims are barred in whole or in part because AFS has suffered no

2    damage caused by the actions alleged in the Counterclaims.

3           3.      AFS’ counterclaims are barred by Defendants’ own material breach of the Contract.

4           4.      Any allegation that Central Freight breached the Contract is legally excused and

5    justified by AFS’ material breach of the Contract.

6           5.      Any claims by AFS against Central Freight’s outstanding invoices are time-barred.

7    B.     AFS’S COUNTERCLAIMS AND DEFENSES

8           AFS does not accept or ratify CFL’s characterization of the Court’s Orders and documents

9    which speak for themselves. Because AFS’s defenses and counterclaims are intertwined, AFS

10   addresses them together. AFS will pursue the following defenses and counterclaims at trial:

11          (1)     CFL breached the terms of the transportation agreement by failing to charge the

12   contractual rates for shipments occupying 1-8 pallet positions;

13          (2)     CFL breached the terms of the oral modification of the transportation agreement by

14   (a) failing to use its spot quote rating software to determine rates for shipments occupying more

15   than 9 pallet positions, and/or (b) inflated the rates it charged AFS for shipments occupying 9 or

16   more pallet positions;

17          (3)     The parties modified the transportation agreement to require CFL to consolidate

18   shipments and CFL breached that agreement by failing to consolidate shipments onto a single bill
19   of lading for shipments moving in February, March, April, June of 2016;

20          Central Freight’s Response to (3): The only months at issue for trial on the MBOL Issue

21   are February, March and April of 2016. In its Counterclaim, AFS asserts that “Central Freight

22   charged AFS multiple times for the same single shipments …. Central Freight’s billing procedures

23   resulted in AFS overpaying Central Freight by $431,028, of which only a fraction was

24   reimbursed.” (Dkt. # 48, Counterclaim ¶ 30.) By email dated June 23, 2016, Christian Piller

25   confirmed to CFL that the audit was “only … February 2016 through April 2016 . . .”

26   (CFL_003684, Trial Ex. 42.) Both of the “Multiple ARN Audit” spreadsheets AFS produced in
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-4                                             CHICAGO, IL 60602
                                                                             312.580.1200
1    discovery, AFS_CFL_00000839 and AFS_CFL_00001599, end in April of 2016. (See Dkt. # 105,

2    p. 6, confirming production of the setoff audits.) In addition, AFS is time-barred by both the

3    limitations period set forth in the TA and federal law, 49 U.S.C. § 14705, from asserting a claim

4    more than 18 months after the claim arose. AFS’ claim on shipments from June 2016 is time-

5    barred. AFS should not be permitted to expand its prayer for affirmative relief on the eve of trial.

6             AFS’s Reply: AFS’s counterclaims have always been that CFL “materially breached the

7    Contract ... by charging AFS multiple times for single shipments.” Dkt. No. 48, ¶¶ 21-25, 42. This

8    is an affirmative claim and is not limited to amounts AFS calculated in its audit as overcharges by

9    CFL. CFL claims that AFS did not disclose this amount during discovery; however, CFL limited

10   its discovery to AFS’s audit. See Dkt. No. 99-1, at 9, 17 (requesting the invoice numbers for “all

11   freight services that you claim were overbilled pursuant to the Audit.”); see also Dkt. No. 139, ¶

12   49 (placing CFL’s May/June 2016 audit in dispute for this litigation)3; Dkt. No. 144, ¶ 49

13   (admitting that CFL agreed to “self-audit its multiple BOL shipments occurring in May and June

14   2016, and agreed to repay these amounts, which amounted to $112,203.52 and $145,698.94”);

15   Dkt. No. 156, at 23 (“CFL agreed to repay the overcharges from May and June 2016.”). Similarly,

16   in its Motion to Compel, CFL only moved to compel the invoices for the “audit it [AFS] conducted

17   of CFL’s performance in 2016.” See Dkt No. 98 at 2 (seeking the “full, accurate and complete

18   copy of the July 2016 Audit.”), and AFS responded appropriately. The audit in dispute was
19   conducted by CFL in August 2016. See Dkt. No. 158-2, at 11. AFS produced this audit as

20   AFS_CFL_00001527. Moreover, AFS included these amounts in its Amended Initial Disclosures,

21   served on CFL on May 9, 2019. Finally, the statute of limitations does not apply to AFS’s

22   counterclaims. Olsen v. Pesarik, 118 Wn. App. 688, 692, 77 P.3d 385 (2003); Seattle First Nat.

23

24
     3 CFL’s First Amended  Complaint, Dkt. No. 139, does not explicitly claim that it is entitled to recover the $112,203.52
25   it paid for unconsolidated May 2016 shipments. Nevertheless, CFL requests that amount be included as part of its
     damages.
26
                                                                                  ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                                    30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-5                                                         CHICAGO, IL 60602
                                                                                         312.580.1200
1    Bank, N.A. v. Siebol, 64 Wn. App. 401, 407, 824 P.2d 1252 (1992). CFL’s objections are

2    unwarranted.

3           (4)     AFS is entitled to retain the $112,203.52 CFL issued AFS for unconsolidated

4    shipments that moved in May of 2016;

5           (5)     CFL breached the terms of the transportation agreement by failing to provide the

6    required Tender ID on its invoices;

7           (6)     CFL is not entitled to damages for shipments for which it failed to identify the

8    Tender ID on certain unpaid invoices; certain invoices which were untimely submitted; and for

9    invoices not authorized by AFS;

10          Central Freight’s Response to (6): AFS’s belated attempt to state a claim on the eve of

11   trial based upon the “setoff invoices” (as distinct from the “audit invoices”) is improper because

12   AFS previously stated in discovery that information concerning the “invoices Central Freight

13   submitted after the Audit” (i.e., the “setoff invoices”) “is irrelevant to any claim or defense in this

14   litigation.” (AFS’ Answers to Plaintiff’s First Set of Interrogatories, No. 2.) Moreover, AFS stated

15   it did not have a claim against the “setoff invoices” when it stated that it “set off this amount

16   [$2,856,602] from amounts otherwise due.” (AFS’ Answers to Plaintiff’s First Set of

17   Interrogatories, No. 6 (emphasis added).) AFS’ answers to discovery foreclosed its attempt to

18   assert claims against the “setoff invoices” (invoices Central Freight submitted for work performed
19   after the 2016 audit that AFS refused to pay). It cannot do so now. In addition, AFS is time-barred

20   by both the limitations period set forth in the TA and federal law, 49 U.S.C. § 14705, from asserting

21   these claims more than 18 months after they arose.

22          AFS’s Reply: This allegation is an improper attempt to supplement CFL’s motion in limine

23   addressing this issue by asserting alternative grounds for relief. See Dkt. No. 216, at 8-9. It also

24   seeks to circumvent this Court’s ruling that these issues are “relevant to AFS’s breach of contract

25   counterclaim.” Dkt. No. 238, at 16. CFL was well aware that AFS asserts these claims after CFL

26   sought damages in excess of the set off amount. These claims were clearly raised during discovery
                                                                        ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                          30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-6                                               CHICAGO, IL 60602
                                                                               312.580.1200
1    and were explicitly identified in the expert report of William Partin. See Dkt. No.158-2, at 69

2    (dated May 2, 2019); see also Dkt. No. 156, at 43 (dated May 6, 2019). Because CFL was well

3    aware of these damages prior to the discovery cutoff, it cannot now raise an issue that this is an

4    undisclosed claim. Finally, statute of limitations defenses do not apply to AFS’s counterclaims.

5    Olsen v. Pesarik, 118 Wn. App. 688, 692, 77 P.3d 385 (2003); Seattle First Nat. Bank, N.A. v.

6    Siebol, 64 Wn. App. 401, 407, 824 P.2d 1252 (1992).

7           (7)     AFS did not act in bad faith because CFL misrepresented the agreements it had

8    with prior AFS carrier managers, and AFS understood CFL’s ability to spot quote as following

9    industry procedures regarding spot quoting shipments.

10                                     III.     STIPULATED FACTS

11          The parties are prepared to stipulate to the following facts, which are relevant and about

12   which they believes there is no dispute:

13          1.      Central Freight is a less-than-truckload (“LTL”) freight carrier based in the

14   southwestern United States. Central Freight also performs Truckload (“TL”) services and operates

15   throughout the Southern United States.

16          2.      LTL is a shipping option for freight shipments larger than parcel (small package)

17   but less than a full truckload (“TL”).

18          3.      Central Freight and AFS entered into a Transportation Agreement (“TA”) with an
19   effective date of July 7, 2011.

20          4.      The TA was renewed on an annual basis and was in full force and effect until it was

21   terminated in early 2017.

22          5.      Central Freight made hundreds of thousands of LTL freight shipments for AFS over

23   the years the TA was in effect.

24          6.      In 2011, Central Freight objected to transporting large volume shipments which

25   had been tendered to Central Freight.

26
                                                                     ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                       30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-7                                            CHICAGO, IL 60602
                                                                            312.580.1200
1           7.      Central Freight informed AFS that it did not want to pick up and transport large

2    volume shipments.

3           8.      The Court has ruled that, on January 16, 2014, Christian Piller, of AFS, and Central

4    Freight orally modified the TA to allow Central Freight to use its spot quote rating software system

5    to set pricing for shipments that occupied nine or more pallet spaces.

6           9.      The Court has ruled that the oral modification of the TA for shipments that were

7    nine or more pallets in size did not require Central Freight to get preapproval from AFS of the

8    pricing for those shipments.

9           10.     In 2014, AFS implemented a computerized invoice auditing program, the

10   Transportation Invoice Processing System, or “TIPS”, to support the goal of ensuring that AFS

11   paid its carriers the right amount and on time.

12          11.     If there was a variance between TIPS’s estimated manifest amount and the LTL

13   carrier’s invoice, the system would flag the invoice as “off manifest.” TIPS also compared other

14   metrics to determine if an invoice would be flagged as “off manifest.”

15          12.     AFS paid thousands of invoices for shipments Central Freight transported for

16   Amazon, including those that Central Freight contends were rated using Central Freight’s spot

17   quote program.

18          13.     In June of 2016, AFS denied that it had ever entered into an agreement with Central
19   Freight regarding large volume shipments.

20          14.     A bill of lading (“BOL”) is a contract between a shipper and carrier for a shipment

21   by warranting payment to a carrier for that shipment. It identifies the freight, the person who

22   receives it, the place of delivery and the terms of the agreement.

23          15.     On February 13, 2016, Brett Beavers of AFS sent an email to AFS’s LTL carriers

24   directing the carriers to combine multiple BOL into a Master BOL (“MBOL”) for shipments going

25   from the same origin to the same destination on the same day onto a single MBOL. The email

26   instructed carriers to invoice AFS based upon the MBOL.
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-8                                             CHICAGO, IL 60602
                                                                             312.580.1200
1           16.     Combining multiple shipments, each identified by a single BOL, into a MBOL can

2    modify the pricing of the shipments.

3           17.     AFS sent the February 13, 2016 email to a single billing clerk at Central Freight.

4           18.     On February 24, 2016, Barry Rankin, then the Director of Credit and Collections at

5    Central Freight, forwarded the February 13, 2016 directive to Central Freight’s EDI team.

6           19.     On March 2, 2016, Tom Botsios was forwarded the February 13, 2016 email.

7           20.     On April 4, 2016, AFS sent another email to its LTL carriers notifying them that if

8    they did not include the proper Tender ID on an invoice, AFS might refuse to pay the invoice.

9           21.     A Tender ID is a unique reference number used by AFS to provide authorization

10   for a carrier to transport a shipment.

11          22.     A Tender ID may include multiple Amazon Reference Numbers (“ARN”).

12          23.     In 2016, AFS initiated an audit of its LTL freight carriers to determine whether the

13   carriers were complying with MBOL processes.

14          24.     AFS’s MBOL audit claimed that Central Freight overcharged AFS by $431,028 for

15   the months of February, March and April 2016.

16          25.     AFS also audited Central Freight to determine its compliance with Tender ID

17   procedures.

18          26.     In June of 2016, an Amazon employee noticed that Central Freight was not
19   applying the contractual discounts to some shipments.

20          27.     AFS then audited Central Freight to determine whether it was applying the discount

21   percentages set forth in its contract with AFS to applicable shipments, i.e., the 0% discount audit.

22          28.     The 0% Discount audit reviewed shipments sent April 2015 through May 2016.

23          29.     On August 10, 2016, AFS sent CFL a demand letter (“Demand Letter”) claiming

24   that Central Freight had overcharged AFS: (1) $2,389,538.00 for failing to apply the contractual

25   discount to certain shipments; $431,028.00 for failing to consolidate multiple BOLs in February,

26   March and April 2016; and (3) $36,036.00 for supplying AFS with incorrect Tender IDs. Based on
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-9                                             CHICAGO, IL 60602
                                                                             312.580.1200
1    those asserted errors, AFS demanded that CFL reimburse AFS $2,856,602.00 no later than

2    September 15, 2016.

3           30.     Central Freight refused to pay AFS the amounts set forth in the Demand Letter.

4           31.     AFS decided to withhold money it owed Central Freight for freight services

5    rendered in order to “set off” the $2,856,602 million it had demanded from Central Freight but that

6    Central Freight refused to pay.

7           32.     AFS continued to tender shipments to Central Freight and Central Freight

8    continued to pick up and transport shipments for AFS, until the end of February/beginning of

9    March 2017.

10          33.     On February 14, 2017, AFS informed Central Freight that it would not be awarding

11   Central Freight any LTL business in 2017.

12          34.     AFS did not inform Central Freight in advance of its intent to effectuate a set off.

13          35.     AFS began withholding payments to Central Freight on March 13, 2017.

14          36.     AFS calculated the amount to set off for the 0% discount and Tender ID audits from

15   a spreadsheet bates numbered AFS_CFL_00000351.

16          37.     Later, AFS admitted that the spreadsheet AFS_CFL_00000351 was missorted.

17          38.     To correct the error, AFS produced another spreadsheet, AFS_CFL00001597,

18   which contains all the same shipments on its original 0% Discount Audit (AFS_CFL_00000351).
19   AFS_CFL_00001597 did not include the Tender ID audit, which was included in

20   AFS_CFL_00000351.

21          39.     However, AFS_CFL_00001597 calculated the overcharge to be $2,415,787.27,

22   more than the amount shown in AFS_CFL_00000351 and the amount AFS set off from Central

23   Freight.

24          40.     The 0% Discount audit contained 6,298 shipments, including shipments that were

25   1 to 8 pallets in size, shipments that were nine pallets or more in size, as well as shipments

26   comprised of non-palletized freight.
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-10                                            CHICAGO, IL 60602
                                                                             312.580.1200
1           41.        AFS initially withheld as set off an amount that was $530,152.21 more than was

2    set forth in the AFS_CFL_00000351 audit spreadsheet.

3           42.        AFS paid the $530,161.23 a few weeks after Central Freight filed this lawsuit.

4           43.        CFL claims AFS is currently withholding $2,856,602 from Central Freight based

5    upon the setoff.

6           44.        Of the 6,298 shipments in the 0% Discount audit, 4,151 of the shipments occupied

7    8 or fewer pallet spaces.

8           45.        Shipments that occupied fewer than 9 pallet spaces should have been rated under

9    the TA.

10          46.        The proper way to rate a shipment under the TA is to (i) determine the CzarLite

11   Base Rate, (ii) apply the contractual discount to the CzarLite Base Rate and then (iii) apply AFS’s

12   fuel surcharge.

13                                         IV.    ISSUES OF LAW

14          1.         Whether Central Freight agreed to consolidate shipments onto MBOL, such that

15   Central Freight and AFS formed a contract on the MBOL Issue, after April 30, 2016.
16
            2.         Whether AFS breached the Transportation Agreement by withholding as set off
17
     $431,028 on the MBOL Issue.
18
            3.         Whether Central Freight breached the Transportation Agreement by failing to
19
     consolidate shipments and consequently overcharging AFS by $431,028 for shipments in
20

21   February, March and April of 2016, and $145,698.94 for June 2016.

22          Central Freight Response to (3): Shipments from June of 2016 are time-barred, barred
23   by AFS’s responses in discovery and AFS omitted any claims against these shipments from its
24
     Counterclaim. See page 4, supra.
25

26
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-11                                             CHICAGO, IL 60602
                                                                              312.580.1200
1              4.    Whether AFS breached the Transportation Agreement by withholding as set off

2    $36,036 on the Tender ID issue.
3
               5.    Whether Central Freight breached the Transportation Agreement by failing to
4
     provide proper Tender IDs on its invoices to AFS.
5
               Central Freight Response to (5): AFS’ claims against the “setoff invoices,” those
6
     invoices that remain unpaid and are distinct from the invoices AFS audited (i.e., the “audit
7

8    invoices”) are time-barred and barred by AFS’s responses in discovery. See page 5, supra.

9              6.    Whether AFS breached the Transportation Agreement by setting off an amount of
10   funds from Central Freight for shipments that occupied 8 or fewer pallet spaces in excess of the
11
     rates determined by the Transportation Agreement.
12
               7.    Whether Central Freight breached the Transportation Agreement by failing to apply
13
     the contractual discount or minimum charge rates to shipments occupying fewer than 8 pallet
14

15   spaces.

16             8.    Whether AFS breached the oral agreement found by the Court by setting off funds

17   for shipments that were rated pursuant to the oral agreement (i.e., those occupying 9 or more pallet
18   spaces).
19
               9.    Whether Central Freight breached the oral agreement found by the Court by failing
20
     to use its spot quote system to rate shipments that occupied 9 or more pallet spaces as agreed.
21
               10.   Whether AFS engaged in bad faith by (i) denying the existence of the oral
22

23   agreement, conducting an audit of shipments subject to the oral agreement and setting off money

24   from Central Freight based shipments subject to the oral agreement (ii) disregarding its own

25   internal and external policies, including terms in the Transportation Agreement, regarding bills of
26
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-12                                            CHICAGO, IL 60602
                                                                             312.580.1200
1    lading, auditing Central Freight for its failure to consolidate certain shipments and setting off

2    money from Central Freight for that alleged failure; and/or (iii) setting off money from Central
3
     Freight instead of engaging in a proper dispute resolution process.
4
            11.     Whether AFS should repay Central Freight the $112,203.52 it paid AFS because
5
     the payment was contingent on resolving all payment issues between Central Freight and AFS.
6
                                              V. WITNESSES
7
     A.     EXPERT WITNESSES
8
            1.      Each party shall be entitled to two expert witnesses. The witnesses may be called
9
     to testify on the following topics: (i) industry custom and practice regarding multiple bills of
10
     lading; (ii) CFL’s spot quote program and how the program calculates rates.
11
            2.      The name(s) and addresses of the expert witness(es) to be used by each party at the
12
     trial and the issue upon which each will testify is:
13
                    (a)     On behalf of plaintiff; Michael Regan (Possible Witness Only), TranzAct
14
     Technologies, Inc., 360 W. Butterfield Road, Suite 400, Elmhurst, IL 60126. Mr. Regan will testify
15
     consistent with his expert report and his rebuttal report and his deposition given in this matter.
16
                    (b)     On behalf of defendant:
17
                            (i) Nicole Bolton (Will Testify), 18 Remount Rd., North Little Rock, AR
18
     72118. Ms. Bolton will testify “whether CFL failed to use its spot-quote program, or artificially
19
     inflated its volume rates” (Dkt. No. 238, at 27); CFL’s spot quote system, as detailed in her
20
     supplemental report (see Dkt. No. 238, at 5 n. 4); and industry custom and practice regarding
21
     multiple bills of lading (Dkt. No. 238, at 30), as set forth in her expert reports. Ms. Bolton will not
22
     testify about the reasonableness of Central Freight’s spot quote rates themselves or as compared
23
     with the LTL industry at large. (Dkt. No. 238.)
24
                            (ii) William Partin (Possible Witness Only), 400 108th Ave N.E. Suite
25
     615, Bellevue WA 98004. Mr. Partin may testify regarding CFL’s claimed damages stemming
26
                                                                        ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                          30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-13                                              CHICAGO, IL 60602
                                                                               312.580.1200
1    from the 0% Discount audit and the amount CFL overcharged for certain shipments that had 0%

2    discount applied. Mr. Partin will not testify about the timeliness of Central Freight’s invoices or

3    the validity or invalidity of Tender IDs Central Freight included on its invoices. (Dkt. # 238, pp.

4    18-20.)

5    B.        WITNESSES

6              1.     Central Freight’s Witnesses

7              Pursuant to LCR 16(h), Central Freight identifies the names and addresses of all witnesses

8    who might be called by it and the general nature of the expected testimony of each. Central Freight

9    also reserve the right to call any witnesses identified by AFS, as part of Central Freight’s case in

10   chief or in rebuttal.

11             All current employees and retained experts of Central Freight may be contacted via

12   Plaintiff’s counsel.

13   1.        Tom Botsios (Central Freight Lines), Central Freight Lines, Inc., 5601 West Waco Dr.,

14   Waco, TX 76710 - Will Testify

15             Mr. Botsios will testify regarding:

16             The nature of Central Freight’s business as an LTL carrier; his experience in

17             trucking industry and at Central Freight; Central Freight’s business practices; the

18             trucking industry; CzarLite; bills of lading; the TA, including but not limited to its
19             negotiation, terms, pricing or rating arrangements, rights and responsibilities

20             thereunder and amendments; the business between AFS and Central Freight; the

21             agreement between AFS and Central Freight permitting Central Freight to use its

22             spot quote system to rate volume shipments; Central Freight’s use of its spot quote

23             system to rate volume shipments for AFS; misrepresentations made by AFS; the

24             “audits” AFS provided Central Freight; Central Freight’s attempts to resolve

25             disputes with AFS; AFS’s set off of funds to compensate for Central Freight’s

26             alleged overcharges; Central Freight’s attempts to assess and analyze AFS’s
                                                                         ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                           30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-14                                               CHICAGO, IL 60602
                                                                                312.580.1200
1           “audits”; amounts owed by AFS to Central Freight; damages incurred by Central

2           Freight caused by AFS; AFS’s bad faith. It is further anticipated that Mr. Botsios

3           will testify consistent with his deposition testimony given in this matter.

4    2.     Don Orr (Central Freight Lines), May be Contacted Through Counsel for Central Freight

5    Lines - Possible Witness Only

6           Mr. Orr will testify regarding:

7           The history of Central Freight and its business; his experience in the trucking

8           industry and his tenure with Central Freight; the MBOL dispute; attempts to resolve

9           the disputes between AFS and Central Freight; damages incurred by Central Freight

10          caused by AFS; AFS’s bad faith. It is further anticipated that Mr. Orr will testify

11          consistent with his deposition testimony given in this matter.

12   3.     Samantha Amaro (Central Freight Lines), Central Freight Lines, Inc., 5601 West Waco

13   Dr., Waco, TX 76710 – Will Testify

14          Ms. Amaro will testify regarding:

15          Her tenure and experience at Central Freight; Central Freight’s business practices; the TA;

16          Central Freight’s spot quote practices; the agreement between AFS and Central Freight

17          regarding volume shipments; Central Freight’s use of its spot quote system; amounts owed

18          by AFS to Central Freight; damages incurred by Central Freight as a result of AFS’s
19          conduct; the MBOL dispute; communications between Central Freight and AFS before,

20          during and after the MBOL dispute, 0% Discount Dispute, TenderID Dispute. It is further

21          anticipated that Ms. Amaro will testify consistent with her deposition testimony given in

22          this matter.

23   4.     Doug Culbertson (Central Freight Lines), Central Freight Lines, Inc., 5601 West Waco

24   Dr., Waco, TX 76710 – Will Testify

25          Mr. Culbertson will testify regarding:

26
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-15                                            CHICAGO, IL 60602
                                                                             312.580.1200
1           His experience in the trucking industry and tenure with Central Freight; Central

2           Freight’s business practices and procedures; the TA; how LTL shipments are rated

3           under CzarLite and the TA; how Central Freight uses pallet spaces in rating a

4           shipment; Central Freight’s spot quote system; Central Freight’s use of its spot

5           quote program to rate volume shipments; bills of lading and related documents

6           Central Freight creates and/or uses during the shipping and billing process; his

7           review of AFS’ 0% Discount Spreadsheet (AFS_CFL_00001597) and supporting

8           documents to determine which shipments were nine of more pallet spaces in size,

9           and which were 8 pallets or fewer in size (CFL_098680); documents

10          (CFL_052745-52906) that show that Central Freight performed services for AFS

11          for the shipments subject to AFS’s Tender ID audit, AFS_CFL_00001598; the

12          MBOL Dispute; AFS’s incorrect “audits”; Central Freight’s assessment and

13          analysis of various AFS’s “audits”; spreadsheets created by him or at his direction

14          relating to the audits; Central Freight’s unpaid invoices; damages incurred by

15          Central Freight as a result of AFS’s conduct; Central Freight’s damages

16          calculations. It is further anticipated that Mr. Culbertson will testify consistent with

17          his deposition testimony given in this matter.

18   5.     Christian Piller (AFS), 2337 W Lyndale Street, Unit 2, Chicago, IL 60647-3229 - Will
19   Testify as an Adverse Witness

20          Mr. Piller will testify regarding:

21          His tenure, experience and roles at AFS; the TA; the “audit” AFS provided to

22          Central Freight; agreements between AFS and Central Freight regarding volume

23          shipments; the various audits AFS conducted of Central Freight, including

24          spreadsheets supporting those audits; the EDI invoices for all Central Freight

25          invoices that AFS audited, AFS_CFL_00001946-91242; AFS’s TIPS System;

26          AFS’s policies and procedures regarding bills of lading; the MBOL Dispute;
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-16                                             CHICAGO, IL 60602
                                                                              312.580.1200
1           internal AFS communications regarding MBOL issues; AFS’s decision to set off

2           funds owed to Central Freight; AFS’s build up of its accounts payable balance to

3           Central Freight to support the setoff; AFS’s repudiation of the oral agreement with

4           Central Freight; his review of CFL financial data; AFS’s bad faith. It is also

5           anticipated that Piller will also testify consistent with his deposition testimony

6           given in this matter.

7    6.     Brett Beavers (AFS), c/o Foster Pepper PLLC, 1111 Third Ave., Suite 3000,

8    Seattle, WA 98101-3299 – Will Testify as an Adverse Witness

9           Mr. Beavers will testify regarding:

10          His tenure, experience and role at AFS; LTL rates and invoicing practices; AFS’s

11          invoicing, billing and payment practices, including but not limited to EDI and other

12          data transfers; AFS’s TIPS system; bills of lading; AFS’s policies and procedures

13          regarding bills of lading; the MBOL Dispute; AFS’s audits, including spreadsheets

14          supporting those audits; AFS’s decision to set off funds owed to Central Freight;

15          AFS’s build up of its accounts payable balance to Central Freight to support the

16          setoff; AFS’s bad faith. It is also anticipated that Mr. Beavers will also testify

17          consistent with his deposition testimony given in this matter.

18   7.     Andrea Lau (AFS), 6609 43rd Ave. S., Seattle, WA 98118 – Possible Adverse Witness
19   Only

20          Ms. Lau may testify regarding:

21          Her tenure and experience at AFS; AFS’s invoicing, billing and payment practices;

22          her knowledge of Central Freight’s rates and invoicing practices; internal

23          discussions at AFS about Central Freight’s refusal to accept large volume

24          shipments; AFS’s knowledge that Central Freight was rating certain shipments at

25          rate other than that set forth in the TA; AFS’s knowledge that that Central Freight

26          was using its spot quote system to rate volume shipments for AFS; AFS’s TIPS
                                                                     ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                       30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-17                                           CHICAGO, IL 60602
                                                                            312.580.1200
1           system; agreements between AFS and Central Freight regarding large volume

2           shipments; her communications with Central Freight. It is also anticipated that Ms.

3           Lau will testify consistent with her deposition testimony given in this matter.

4    8.     Ankush Khandelwal (AFS), c/o Foster Pepper PLLC, 1111 Third Ave., Suite 3000,

5    Seattle, WA 98101-3299 – Will Testify as an Adverse Witness

6           Mr. Khandelwal will testify regarding:

7           His tenure and experience at AFS; his lack of experience at AFS in the spring of

8           2016; LTL rates and invoicing practices; AFS’s invoicing, billing and payment

9           practices, including but not limited to EDI and other data transfers; AFS’s TIPS

10          system; his knowledge of Central Freight’s rates and invoicing practices;

11          agreements between AFS and Central Freight regarding large volume shipments;

12          his communications with Central Freight including but not limited to his knowledge

13          that Central Freight was using its spot quote system to rate volume shipments for

14          AFS; AFS’s audits of Central Freight, including spreadsheets supporting those

15          audits; AFS’s decision to set off funds owed to Central Freight; AFS’s decision not

16          to inform Central Freight that it did not intend to pay Central Freight for services

17          rendered in early 2016; the amounts AFS set off from Central Freight. It is further

18          anticipated that Mr. Khandelwal will testify consistent with his deposition
19          testimony given in this matter.

20   9.     Allison Stein (AFS), 3901 1st Ave NW, No. 301, Seattle, WA 98107-4956 – Possible

21   Adverse Witness Only

22          Ms. Stein may testify regarding:

23          Her tenure and experience at AFS; AFS’s invoicing, billing and payment practices;

24          her knowledge of Central Freight’s rates and invoicing practices; AFS’s knowledge

25          that Central Freight was rating certain shipments at rates other than that set forth in

26          the TA; AFS’s knowledge that Central Freight was using its spot quote system to
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-18                                             CHICAGO, IL 60602
                                                                              312.580.1200
1              rate volume shipments for AFS; AFS’s TIPS system; her communications with

2              Central Freight. It is also anticipated that Ms. Stein will testify consistent with her

3              deposition testimony given in this matter.

4    10.       Todd Militzer (Central Freight Lines), 1420 Danbury Drive, Mansfield, TX 76063 –

5    Will Testify

6              Militzer will testify regarding:

7              His experience in the freight shipping industry; his tenure and experience at Central

8              Freight; Central Freight’s invoicing and billing practices; Central Freight’s use of

9              its spot quote system; his analysis of AFS’s purported audits and demands for

10             payment; spreadsheets created by him or at his direction, including but not limited

11             to CFL_094418; AFS’s set off of funds owed to Central Freight; comparison of

12             spreadsheets created by him with those created after his tenure at CFL; the amounts

13             AFS owes Central Freight; Central Freight’s damages caused by AFS. It is further

14             anticipated that Mr. Militzer will testify consistent with his deposition testimony

15             given in this matter.

16   11.       Robert Harris (Central Freight Lines), 1300 Placid Circle, Apt 2405, Waco, TX 76706

17   – May Testify4

18             Mr. Harris testify regarding:
19             His tenure, experience and roles at Central Freight; Central Freight’s spot quote system;

20             Central Freight’s use of its spot quote system to rate volume shipments for AFS; CFL’s

21             procedure for billing its volume rate using the spot quote system for AFS volume

22             shipments.

23

24
     4 Central Freight has designated parts of Mr. Harris’s deposition for use at trial in an abundance of caution. Mr. Harris
25   is a former employee of Central Freight and, despite efforts, counsel for Central Freight has been unable to confirm
     his attendance at trial. Moreover, he resides more than 100 miles from Seattle.
26
                                                                                  ROETZEL & ANDRESS LPA
         JOINT PRETRIAL ORDER                                                 30 N. LASALLE STREET SUITE 2800
         NO. 2:18-cv-00814-JLR-19                                                     CHICAGO, IL 60602
                                                                                         312.580.1200
1    12.       David Heim (Central Freight Lines) – 1513 Melody Lane, Keller, Texas 76262 – May

2    Testify via deposition

3              Mr. Heim may testify regarding:

4              His tenure, experience and roles at Central Freight; Central Freight’s rating and billing

5              practices; Central Freight’s spot quote system; Central Freight’s use of its spot quote

6              system to rate volume shipments for AFS; CFL’s procedure for billing its volume rate using

7              the spot quote system for AFS volume shipments.

8    13.       Allen Parrot (Central Freight Lines), 15410 Prade Ranch Lane, Cypress, TX 77429-

9    6439 – Possible Witness Only via deposition

10             Mr. Parrot may testify regarding:

11             His tenure, experience and role at Central Freight; Central Freight’s invoicing and

12             billing practices; the amounts AFS owes to Central Freight; Central Freight’s

13             damages caused by AFS; AFS’s set off of funds owed to Central Freight; directives

14             he gave Central Freight officers and employees regarding AFS’s audits and set off,

15             including the creation of CFL_052072; and the attorneys’ fees and costs expended

16             by CFL in this matter. It is further anticipated that Mr. Parrot will testify consistent

17             with his deposition testimony given in this matter.

18
19             Central Freight Lines may rely upon testimony from the depositions of the following

20   persons: (i) Robert Flannery; (ii) Robert Black; (iii) David Heim; (iv) Robert Harris; (v) Allen

21   Parrot; (vi) Christian Piller; and (vii) Allison Stein.5

22             Those portions of the deposition of Robert Flannery that Central Freight Lines may offer

23   into evidence are:

24

25   5Central Freight intends to submit the videotaped depositions of Robert Flannery, Christian Piller and Allison Stein,
     should any of their designations be used at trial.
26
                                                                                ROETZEL & ANDRESS LPA
         JOINT PRETRIAL ORDER                                               30 N. LASALLE STREET SUITE 2800
         NO. 2:18-cv-00814-JLR-20                                                   CHICAGO, IL 60602
                                                                                       312.580.1200
1          253:2 – 255:7
2           Those portions of the deposition of Robert Black that Central Freight Lines may offer into

3    evidence are:

4          13:5-8                  19:10 – 20:23        22:4-14                  24:2-9
           25:4-26:23              27:2-25              28:14-24                 29:9-24
5
           31:14 – 32:7            32:12 – 33:14        34:12 – 35:6             46:7-23
6          49:22 – 50:3            54:6-13              58:12-20                 59:2-16
7          66:19-25                79:20-25

8
            Those portions of the deposition of David Heim that Central Freight Lines may offer into
9
     evidence are:
10
           12:22 – 13:2            13:6-14             13:24 – 14:8              15:10 – 16:21
11         19:6 – 20:22            22:12-14            23:6 – 24:13              26:12-20
12         27:6-12                 27:15 – 28:11       28:22 – 29:17             29:21 – 31:23
           36:14-24                38:3-6              40:8-19                   43:3-19
13
           61:24 – 62:2
14

15          Those portions of the deposition of Robert Harris that Central Freight Lines may offer

16   into evidence are:

17         12:14-21                13:13-20            14:18 – 15:14             15:22 – 17:20
           26:11-15                31:22 – 32:12       33:13-24                  37:23 – 38:10
18
           39:14 – 41:11           42:24 – 43:4        43:6 – 44:23              45:3-11
19         50:11-24                51:17-19            51:22 – 52:7              79:11 – 80:11
           83:12-23                85:10 – 86:22       87:22 – 88:24             91:13-22
20
           92:16 – 93:19           94:22 – 95:8        97:9 – 98:2
21

22          Those portions of the March 8, 2019 deposition of Allen Parrot that Central Freight Lines

23   may offer into evidence are:

24         14:8-21               15:2-8              30:8-10                     46:8-23
           48:6-18               49:19 – 50:4        72:8-20
25

26
                                                                    ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-21                                          CHICAGO, IL 60602
                                                                           312.580.1200
1               Those portions of the April 22, 2019 30(b)(6) deposition of Allen Parrot that Central

2    Freight Lines may offer into evidence are:

3              41:12-25            42:7-25               43:2-25                    44:3-19
               45:7 – 46:5         49:17-24              50:24 – 52:20              57:5-9
4

5
                Those portions of the deposition of Christian Piller that Central Freight Lines may offer
6
     into evidence are:
7
                11:6-8                         11:18-25                        12:1-25
8               13:1-7                         14:20 – 15:21                   16:6 – 19:10
9               19:21 – 20-6                   20-13-16                        27:10 – 28-12
                28-15 – 30-16                  30:23 – 34:5                    43:16 – 44:10
10              44:21 – 45:17                  45:22 – 46:2                    46:7-9
11              46:13-18                       47:17 – 23                      48:13 – 49:20
                50: 11-14                      51:1-6                          51:14 – 52:4
12
                53:5-17                        53:23-25                        54:1-3
13              55:4-16                        58:24 – 60:3                    64:2 – 66:19
                69:18 – 74:5                   101:1 – 105:6                   106:25 – 107:11
14
                107:15 – 108:1                 108:15 – 109:10                 111:7 – 112:7
15              112:23 – 113:6                 113:23 – 114:5                  129:17 – 130:8
16              131:8-12                       132:2-15                        133:16 – 134:8
                134:10-12                      139:5-13                        143:8-15
17              143:17-24                      144:2-5                         149:19-25
18              150:2-3                        153:18 – 154:25                 155:3-7
                155:10-12                      160:15 – 161:3                  161:5-6
19              162:3 – 163:6                  163:18 – 164:19                 164:22 – 165:14
20              165:16                         166:3 – 167:25                  168:19 – 171:16
                171:18 – 174:11                180:18-24                       181:1-2
21
                185:11 – 187:6                 187:8 – 188:5                   188:7 – 189:8
22              189:10-24                      190:1 – 191:13                  197:4 – 199:17
                199:19-23                      199:25 – 201:23                 202:12-16
23
                202:21 – 203:7                 203:9-23                        203:25 – 204:1
24              204:7-11                       204:13 – 205:2                  209:4-6
25              209:18 – 210:20                210:22 – 211:5                  211:15-21
                211:25 – 216:19                216:21 – 217:4                  217:6-8
26
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-22                                             CHICAGO, IL 60602
                                                                              312.580.1200
1           217:11                          217:22 – 218:2                   218:4-21
            218:23 – 219:23                 219:25 – 220:9                   220:11-18
2
            220:20-25                       221:2-4                          221:12-17
3           221:19-22                       221:24 – 222:1                   222:3-5
4           222:8-21                        222:23                           222:25 – 223:14
            223:16-17                       224:7-17                         224:19 – 225:1
5           228:12 – 230:7                  230:10-11                        230:14:17
6           230:19 – 232:12                 232:14-18                        232:20-22
            233:1-19                        233:21 – 234:6                   234:24-25
7
            235:3-5                         235:24 - 238:25                  239:13-20
8           243:2-7                         243:9-10                         245:14 – 251:2
            252:11 – 253:18                 253:20 – 254:2                   254:4-16
9
            254:19 – 259:10                 259:12 – 260:13                  260:15 – 261:7
10          261:15 – 263:14                 263:19 – 267:4                   267:10-25
11          268:2 – 269:10                  270:10 – 273:6                   273:24 – 274:11
            274:19 – 275:4                  275:21 – 276:1                   277:8 – 278:13
12          279:11-19                       280:12 – 281:24                  285:18 – 290:2
13          293:5-11                        293:14 – 294:15                  295:3 – 296:11
            298:3                           298:8-14
14

15          Those portions of the deposition of Allison Stein that Central Freight Lines may offer into
     evidence are:
16
            8:2 – 16:22                     47:17 – 48:7                     78:8-19
17          16:25 – 18:11                   50:7 – 51:16                     79:1-17
18          18:18 – 19:9                    52:3-9                           79:20 – 81:17
            19:14 – 24:24                   52:12-25                         82:11 – 84:25
19
            25:4 – 26:10                    54:9-11                          89:20 – 90:12
20          26:12-15                        54:13-19                         90:25 – 92:18
            26:17-18                        55:14 – 56:7                     93:18-24
21
            26:20 – 28:19                   56:16-21                         94:1
22          28:22 – 29:21                   56:24                            94:3-5
23          30:1 – 33:5                     57:1-19                          100:17 – 101:6
            33:7-9                          59:1-23                          101:8
24          33:15 – 34:7                    60:1-9                           101:10-13
25          34:10                           60:17-25                         102:3 – 103:9
            34:12 – 35:5                    61:1 – 65:9                      104:24 – 106:12
26
                                                                     ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                       30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-23                                           CHICAGO, IL 60602
                                                                            312.580.1200
1             36:10-12                        95:12-13                        108:5 – 111:21
              36:15 – 37:4                    95:16 – 66:21                   112:1 – 114:17
2
              37:6-7                          66:24 – 67:15                   114:21 – 115:12
3             37:9-25                         67:18-19                        115:20 – 117:10
4             38:2                            68:1 – 72:23                    117:16 – 118:2
              38:4-25                         73:1-2                          139:9 – 140:6
5             39:2                            73:5-19                         141:1-142:3
6             39:4 – 42:24                    73:23-25                        142:8-17
              43:2 – 44:3                     74:2-9                          142:21 – 143:7
7
              44:6 – 45:5                     74:11 – 75:5                    143:21-25
8             45:8                            75:15 – 76:16                   144:3-22
              45:10 – 46:22                   76:20 – 77:20
9
              46:25                           77:24 – 78:3
10            47:2                            78:6
11
              2.     AFS’s Witnesses
12
     1.       Christian Piller (AFS) – 2337 W Lyndale Street, Unit 2, Chicago, IL 60647 – Will Testify
13
              Mr. Piller will testify regarding the modification of the transportation agreement, Central
14
              Freight’s improper invoicing practices, AFS’s audits of Central Freight, the LTL
15
              transportation industry, misrepresentations made by Central Freight to AFS, and AFS’s
16
              setoff of funds.
17
     2.       Brett Beavers (AFS) – c/o Foster Pepper PLLC, 1111 Third Avenue, Suite 3000, Seattle,
18
     WA 98101 – Will Testify
19
              Mr. Beavers will testify regarding Central Freight’s improper invoicing practices, the
20
              modification of the transportation agreement, Central Freight’s invoices, the LTL
21
              transportation industry, AFS’s auditing system, the audits he conducted, and AFS’s setoff
22
              of funds.
23
     3.       Ankush Khandelwal (AFS) – c/o Foster Pepper PLLC, 1111 Third Avenue, Suite 3000,
24
     Seattle, WA 98101 – Will Testify
25

26
                                                                      ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                        30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-24                                            CHICAGO, IL 60602
                                                                             312.580.1200
1              Mr. Khandelwal will testify concerning AFS’s invoicing processing system, Central

2              Freight’s improper invoicing practices, audits he created, and amounts setoff by AFS.

3    4.        Robert Flannery (AFS) – 7376 Longview Court, Naples, Florida 34109 – May Testify

4              Mr. Flannery may testify regarding the LTL transportation industry, the transportation

5              agreement, and Central Freight’s improper invoicing practices.

6    5.        Joseph Kraninger (AFS) – 4701 Wyngate Way, Forest Lake, Minnesota 55025 – May

7    Testify

8              Mr. Kraninger may testify regarding the alleged modification of the transportation

9              agreement, the transportation agreement, and the LTL transportation industry.

10   6.        Allen Parrot (Central Freight Lines) – 15410 Prade Ranch Lane, Cypress, Texas 77429

11   – May Testify via Deposition

12             Mr. Parrot may testify regarding Central Freight’s improper invoicing practices and alleged

13             damages.

14   7.        David Heim (Central Freight Lines) – 1513 Melody Lane, Keller, Texas 76262 – Will

15   Testify via Deposition

16             Mr. Heim will testify regarding the transportation agreement, the implementation of the

17             oral modification, Central Freight’s improper invoicing practices, and Central Freight’s

18             alleged damages.
19   8.        Don Orr (Central Freight Lines) – c/o Roetzel & Andress, 30 N LaSalle St #2800,

20   Chicago, IL 60602 – Will Testify

21             Mr. Orr will testify regarding the transportation agreement, the modification to the

22             transportation agreement, Central Freight’s improper invoicing practices, Central Freight’s

23             alleged damages, and Central Freight’s misrepresentations to AFS.

24   9.        Doug Culbertson (Central Freight Lines) – c/o Roetzel & Andress, 30 N LaSalle St

25   #2800, Chicago, IL 60602 – Will Testify

26
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-25                                             CHICAGO, IL 60602
                                                                              312.580.1200
1           Mr. Culbertson will testify regarding the transportation agreement, the modification of the

2           transportation agreement, Central Freight’s improper invoicing practices, and Central

3           Freight’s alleged damages.

4    10.    Grady Christie (Central Freight Lines) – c/o Roetzel & Andress, 30 N LaSalle St #2800,

5    Chicago, IL 60602 – Will Testify

6           Mr. Christie may testify regarding Central Freight’s spot quote program.

7    11.    Todd Militzer (Central Freight Lines) – 1420 Danbury Drive, Mansfield, TX 76063 –

8    May Testify

9           Mr. Militzer may testify regarding Central Freight’s improper invoicing practices, and

10          Central Freight’s alleged damages.

11   12.    Thomas Botsios (Central Freight Lines) – c/o Roetzel & Andress, 30 N LaSalle St

12   #2800, Chicago, IL 60602 – Will Testify

13          Mr. Botsios will testify regarding the transportation agreement, any oral modification to it,

14          Central Freight’s alleged damages, Central Freight’s misrepresentations to AFS, and

15          Central Freight’s alleged damages.

16   13.    Allison Stein (AFS) – 3901 1st Ave NW, No. 301, Seattle, WA 98107 – May Testify

17          Ms. Stein may testify regarding AFS’s invoicing processing system.

18   14.    Robert Black (Central Freight Lines) – 635 Old Bethany Road, Bruceville, Texas 76630
19   – May Testify via Deposition

20          Mr. Black will testify regarding Central Freight’s spot quote program, invoicing practices,

21          and any modification to the transportation agreement.

22   15.    Kristin Kubitza (Central Freight Lines) – 1881 Battle Lake Road, Riesel, TX 76682 –

23   May Testify via Deposition

24          Ms. Kubitza may testify regarding the transportation agreement, the modification of the

25          transportation agreement, Central Freight’s improper invoicing practices, and Central

26          Freight’s alleged damages.
                                                                     ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                       30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-26                                           CHICAGO, IL 60602
                                                                            312.580.1200
1    16.       Samantha Amaro (Central Freight Lines) – c/o Roetzel & Andress, 30 N LaSalle St

2    #2800, Chicago, IL 60602 – May Testify

3              Ms. Amaro may testify regarding the transportation agreement, the modification to the

4              transportation agreement, Central Freight’s improper invoicing practices, and Central

5              Freight’s alleged damages.

6
               AFS reserves the right to use any deposition testimony designated by CFL. AFS may rely
7
     upon testimony from the depositions of the following persons: (i) Robert Harris; (ii) Joseph
8
     Kraninger; (iii) Robert Black; (iv) Kristin Kubitza; (v) David Heim; (vi) Grady Christy; (vii) Don
9
     Orr; (viii) Allen Parrot; (ix) FRCP 30(b)(6) of Allen Parrot, (x) Christian Piller, and (xi) Allison
10
     Stein.6
11
               Those portions of the deposition of Robert Harris that AFS may offer into evidence are:
12
              16:25-22:16             23:2-8                   25:20-26:10               31:19-21
13
              37:23-40:17             43:8-44:19               49:18-52:4                62:21-63:13
14            82:14-25                83:2-84:3                90:9-93:19                95:24-97:22

15
               Those portions of the deposition of Joseph Kraninger that AFS may offer into evidence
16
     are:
17
              22:4-6                  23:13-24                 28:1025                   50:16-51:8
18
              75:23-76:6              76:15-18                 78:23-81:18               83:5-16
19            84:4-15                 97:2-24                  108:18-111:6              129:1-6
20            152:2-16                154:13-155:24

21
               Those portions of the deposition of Robert Black that AFS may offer into evidence are:
22
              27:21-38:12             41:14-50:9               52:15-53:25               67:2-68:2
23            85:6-100:3              100:10-104:18
24

25   6 Ms. Stein and Mr. Piller are expected to testify live at trial. These are AFS’s coounterdesignations to CFL’s
     designations.
26
                                                                            ROETZEL & ANDRESS LPA
         JOINT PRETRIAL ORDER                                           30 N. LASALLE STREET SUITE 2800
         NO. 2:18-cv-00814-JLR-27                                               CHICAGO, IL 60602
                                                                                   312.580.1200
1

2           Those portions of the deposition of Kristin Kubitza that AFS may offer into evidence are:

3          8:21-9:7                14:2-16:15          20:13-21:7                27:21-29:25
4
            Those portions of the deposition of David Heim that AFS may offer into evidence are:
5
           28:22-32:10        33:13-25               35:11-36:7            39:10-41:12
6
           41:23-43:19        44:20-46:21            48:11-57:25           58:17-61:19
7          64:11-72:12        73:10-78:2             83:9-24               88:23-90:4
8          95:12-96:17        110:10-25              125:22-126:12
             Those portions of the deposition of Grady Christie that AFS may offer into evidence are:
9
           23:12-24:4              24:20-33:11         34:20-37:18               38:15-39:11
10         40:21-45:18             46:16-48:13         50:20-51:25               57:21-58:3
11         65:3-66:2

12
            Those portions of the deposition of Don Orr that AFS may offer into evidence are:
13
           52:12-22                58:12-60:5          86:2-16                   87:16-25
14
           116:4-14                120:22-121:9        129:5-21                  130:3-13
15

16          Those portions of the deposition of Allen Parrot that AFS may offer into evidence are:

17         30:18-31:17             36:12-17            40:5-8                    41:2-6
           42:16-22                44:3-7              51:11-22
18
19
            Those portions of the deposition of FRCP 30(b)(6) of Allen Parrot that AFS may offer
20
     into evidence are:
21
           42:5-15                 43:8-44:6           44:19-45:6                51:21-52-14
22         65:8-11                 70:9-71:2           76:2-77:5                 140:4016
23
            Those portions of the deposition of Christian Piller that AFS may offer into evidence are:
24

25         74:7-24                 75:10-76:6          110:19-111:2              251:3-21

26
                                                                    ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-28                                          CHICAGO, IL 60602
                                                                           312.580.1200
1               Those portions of the deposition of Allison Stein that AFS may offer into evidence are:

2              26:17-18             48:8-12                77:21-33                 86:5-89:16
               97:1-99:21           140:18-25
3

4
                                           VI.    TRIAL EXHIBITS
5
     (a) Admissibility stipulated:
6
     Plaintiff’s Exhibits:
7
     Ex. No.        Description                                                        Bates No.
8
            1       Transportation Agreement                                           CFL_000115
9
            4       Re: Case 153157441 - TL Rate, 1/16/14                              CFL_003232
10          8       RE: Amazon, 1/17/14                                                CFL_003219
11                  RE: CENF Multiple ARNs and BOL audit, 6/23/2016 email              CFL_003645
        18
                    with MBOL audit
12                  FW: Amazon Tenders w/Multi ARN Numbers, 6/29/2016                  AFS_CFL_00096879
        19
13                  email re EDI 204
        20          FW: CENF Multiple ARNs and BOL audit, 6/29/2016 email              CFL_003647
14
                    RE: Amazon LTL Invoicing, 2/13/2016 - 6/30/2016 email              AFS_CFL_00000171
        21
15                  chain
                    RE: Email addresses Multiple BOLs communications were              CFL_027052
16      26
                    sent to, 6/30/2016, with exhibits
17                  RE: Master BOL Billing, 7/8/2016 - 7/11/2016 email chain           AFS_CFL_00000173
        28
                    Piller and D Orr
18
        51          Ramp down plan Email, 2/14/17                                      AFS_CFL_00095995
19      58          CENF LTL.XLSX, Carrier Pricing Schedule                            AFS_CFL_00105690
20      62          RE: Fb 736367152, 12/15/2014, Harris email                         CFL_030368

21                  Re: PCO to FON 2 shipments each 10 PLTS AMZ,
        64                                                                             CFL_027731
                    11/20/2015, Harris email chain
22      73          Amazon Volume.xlsx                                                 CFL_001321
23      87          RE: Amazon LTL Invoicing, 2/18/2016, Beavers email                 AFS_CFL_00098917
        88          FW: Amazon LTL Invoicing, 2/24/2016, Rankin email                  CFL_008034
24
                    FW: Amazon LTL Invoicing, 2/14/2016, Amaro email with
        89                                                                             CFL_008109
25                  exhibits

26
                                                                       ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                         30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-29                                             CHICAGO, IL 60602
                                                                              312.580.1200
1              Missing ARN and Duplicate BOL's, 5/3/2016 appointment
       90                                                                    CFL_027282
               scheduler
2
       91      RE: Amazon LTL Invoicing, 3/9/2016 email                      AFS_CFL_00099101
3              Amazon LTL Invoicing Update, 4/4/2016 Beavers email
       92                                                                    AFS_CFL_00098953
               directive
4
       93      CENF Multiple ARNs and BOL audit, 6/22/2016 Piller email      AFS_CFL_00097147
5              FW: Amazon LTL Invoicing Update, 5/10/2016 Beavers
      102                                                                    AFS_CFL_00099001
               email directive
6
               RE: amazon.com QP's 2345812 and 2345817, 11/11/2011
      156                                                                    CFL_004629
7              TOC email
      166      0% discount audit, CENF_Final.xlsx (missorted)                AFS_CFL_00000351
8
      167      0% discount audit, CENF_Final_Corrected Data.xlsx             AFS_CFL_00001597
9              Multiple ARN Audit (CENF only),
      169                                                                    AFS_CFL_00001599
               CENF_Invoice_Details.xlsx
10
      170      Tender ID Audit, CENF_Pallets_Data_Ver2.xlsx                  AFS_CFL_00001598
11             Amazon Carrier Manual Requirements and Expectations,
      172                                                                    AFS_CFL_00000440
12             Carrier Manual v2.docx
               Amazon Carrier Manual Requirements & Expectations,
13    174                                                                    AFS_CFL_00000071
               Carrier Manual 2016 Final (June).docx
14    180      Bolton Rebuttal to Regan
      182      Bolton Expert Report
15
      183      Bolton Supplemental Report (re Spot Quote Program)
16    185      Regan Rebuttal to Bolton Report
17    187      Partin Expert Report
      190      Partin Declaration
18
      191      Partin’s M&P Setoff Analysis.xlsx
19
      192      Partin’s M&P 8 Pallet Analysis.xlsx
20    194      Amazon Master Bill May June 2016 Summary.xlsx                 CFL_004171
21    196      Unpaid Invoices - Data Pull.xlsx                              AFS_CFL_00107729
      203      CFL’s Responses to Amazon’s 1st IROGS, RFP (11/8/2017)
22
      204      CFL’s Responses to Amazon’s 2nd IROGS, RFP
23    205      CFL’s Suppl Response to Amazon’s discovery (2/15/2019)
24    206      CFL’s Responses to Amazon’s 3rd IROGS, RFP

25    207      CFL’s Responses to Amazon’s 4th RFP (3/25/2019)
      208      CFL’s Answers to Amazon’s 1st RFA (9/26/2018)
26
                                                               ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                  30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-30                                      CHICAGO, IL 60602
                                                                      312.580.1200
1      209       CFL’s Answers to Amazon’s 2nd RFA (12/19/2018)
2      210       Amazon’s Supp Responses to CFL’s 1st IROGS, RFP
       211       Amazon’s Answers to CFL’s 1st RFA (11/22/2017)
3
       212       Amazon’s Answers to CFL’s 2nd RFA (8/17/2018)
4      213       Amazon’s Responses to CFL’s 2nd IROGS, RFP
5      219       CENF Additional On Hold Invoices.xlxs                       AFS_CFL_00001604

6    Defendant’s Exhibits:
7
       Ex. No.   Document                                               Bates No.
8      A-28      FW: CENF setoff                                        AFS_CFL_00001530
9      A-29      FW: LTL Rate Update (Confidential)                     AFS_CFL_00001531
       A-38      RE: Payment Activity                                   AFS_CFL_00096651
10     A-39      FW: Amazon LTL Invoicing                               AFS_CFL_00097148
11     A-40      RE: Master BOL Billing                                 AFS_CFL_00097172
       A-41      RE: CENF Multiple ARNs and BOL audit                   AFS_CFL_00097518
12     A-43      RE: Carrier Rate Information                           AFS_CFL_00098414
13     A-44      Re: Invoice details correction                         AFS_CFL_00098416
       A-45      corrected invoices Amazon.pdf                          AFS_CFL_00098421
14
       A-58      RE: Pay date on Redirect bills                         AFS_CFL_00101216
15     A-63      Fwd: Audit Failed Invoices Week - 27.                  AFS_CFL_00101257
       A-64      amazon spot quote.pdf                                  AFS_CFL_00101260
16
       A-89      RE: 3.30 TL and LTL Invoice Approvals                  AFS_CFL_00107572
17     A-94      Re: Over 90 corrected redirects                        CFL_001235
       A-95      incorrect redirect resend 1-17-2017.xlsx               CFL_001237
18
       A-96      FW: Vendor Caused delivery delays                      CFL_001258
19     A-97      EDI Events.xlsx                                        CFL_001262
20     A-101     Ankits list 11-30.xlsx                                 CFL_002984
       A-102     CENF_carrier.xlsx                                      CFL_002992
21     A-103     CENF.xlsx                                              CFL_002994
22     A-104     CENF.xlsx                                              CFL_002998
       A-105     CENF.xlsx                                              CFL_003000
23     A-106     RE: Amazon                                             CFL_003202
24               Re: [Case 161729651] [PO:8U5LMPIE] [SAT1]
       A-107     TRUCK LOAD RATE PO: 8U5LMPIE ARN:                      CFL_003226
25               2008359231
                 RE: Amazon 2014 Consolidation Mira Loma and Ft
       A-108                                                            CFL_003238
26               Worth Proposal
                                                               ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                 30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-31                                     CHICAGO, IL 60602
                                                                      312.580.1200
1               Fwd: RE: [Case 161729651] [PO: 8U5LMPIE] [SAT1]
      A-109     TRUCK LOAD RATE PO: 8U5LMPIE ARN: CFL_003359
2
                2008359231
3     A-110     RE: Amazon LTL Invoicing                               CFL_003489
4     A-111     RE: Amazon LTL Invoicing                               CFL_003492
      A-113     RE: Amazon LTL Invoicing                               CFL_003669
5     A-114     FW: New Invoicing rules                                CFL_003842
6     A-115     RE: linear Foot charges - demand notice                CFL_003919
      A-116     RE: Master BOL Billing                                 CFL_003963
7     A-117     Master BOL Billing                                     CFL_004023
8     A-118     RE: Master BOL Billing                                 CFL_004071
      A-119     FW: Amazon Master May June 2016                        CFL_004170
9
      A-138     Fwd: RE: Invoice details correction                    CFL_004826
10    A-139     Re: Fwd: FW: Amazon LTL Invoicing Update               CFL_004860
      A-140     Re: Fwd: Fwd: Amazon LTL Invoicing Update              CFL_004937
11
      A-141     Inbound LTL redirect invoicing procedure               CFL_005051
12    A-142     FW: Fwd: Amazon LTL Invoicing Update April 4 email     CFL_005053
      A-148     Fwd: Fwd: Amazon LTL Invoicing                         CFL_005439
13
      A-149     Amazon                                                 CFL_005465
14    A-150     RE: Fwd: Amazon LTL Invoicing                          CFL_005566
15    A-153     Re: Amazon Tenders w/Multi ARN Numbers                 CFL_006454
                Amazon_ProcessID_47345043_ISACon         trolNumber
16    A-154                                                            CFL_006456
                000103159 Unwrap.X12
17              Amazon_ProcessID_47345022_ISACon        trolNumber
      A-155                                                            CFL_006457
                000103140 Unwrap.X12
18              Amazon_ProcessID_47192253_ISACon      trolNumber
      A-156                                                            CFL_006459
19              000096520 Unwrap.X12
      A-157     RE: FW: ECRDD Report Fri - 10/18                       CFL_007306
20    A-158     RE: CENF Duplicates                                    CFL_007375
21    A-159     FW: EDI DD and DP Compliance                           CFL_007871
      A-160     Carrier Manual 2016 Final (June).docx                  CFL_007872
22    A-161     FW: Amazon LTL Invoicing                               CFL_008075
23    A-162     Fwd: FW: FW: Amazon LTL Invoicing                      CFL_008092
      A-163     RE: Amazon LTL Invoicing                               CFL_008112
24
                Fwd: Fwd: FW: CENF Invalid Invoices 4.6 (Amazon
      A-165                                                            CFL_008234
25              duplicates)
      A-167     FW: CENF Invalid Invoices 8.5                          CFL_008241
26
                                                              ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                 30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-32                                     CHICAGO, IL 60602
                                                                     312.580.1200
1     A-176     FW: Amazon Issues                                        CFL_009064
      A-177     RE: Fwd: FW: CENF Invalid Invoices 9.22 – Amazon         CFL_009320
2
      A-178     Cancellation Letter.doc                                  CFL_009356
3     A-182     RE: Amazon - Weekly CENF Meeting - RECAP                 CFL_027036
4     A-183     FW: Amazon - CFL Contract                                CFL_027086
      A-184     RE: Amazon FTW1 Proposed Lane Changes January            CFL_027240
5     A-192     2016CENF PRO 716937016
                Re:                                                      CFL_030387
6     A-193     PaperwiseDocument-1.tif                                  CFL_030399
      A-194     RE: Fb 731780516                                         CFL_030880
7     A-195     RE: OB loads to FTW                                      CFL_031477
8     A-197     RE: Tender Match                                         CFL_051935
                RE: [Case 1808114641] [Various] Volume shipments
9     A-198                                                              CFL_051982
                over 8 pallets need retendered
10    A-199     RE: Ramp down plan                                       CFL_052067
      A-200     E-Mail 1.pdf                                             CFL_052070
11
                Re: Response Required: Heavy or High Volume LTL
      A-201                                                              CFL_052075
12              Shipments
      A-202     FW: Amazon Addendum 3 to Exhibit B.doc                   CFL_052200
13
      A-203     Addendum 3 to Exhibit B.doc                              CFL_052201
14              RE:         RE:            [Case       123670351]
      A-204     [CENF][Confirm][OAK3][344237150] [PHX7] [CENF] CFL_052203
15
                [OAK3] Please redirect from PHX7 to OAK3
16    A-205     RE: Amazon Truck Load Quote                              CFL_052206
      A-206     RE: TL Quote                                             CFL_052210
17
                RE: Pacific Cycle Inc // QP 4532480 CENF PRO
      A-207                                                              CFL_052215
18              732367776
      A-208     RE: Fb 723405205                                         CFL_052220
19
      A-209     RE: Amazon Re-rated Bills                                CFL_052293
20    A-210     Re: Amazon Re-rated Bills                                CFL_052300
21    A-211     RE: Amazon 1280 loose pieces                             CFL_052348
                FW: Pup load 3 bills same s/ same c/ same day. To AMZ.
22    A-212                                                              CFL_052379
                18 plts total
23    A-213     RE: Amazon                                               CFL_052530
      A-216     CzarLite2011_ratingGuide(12015191 1).PDF                 CFL_000001
24    A-217     NTD manual(12015193_1).PDF                               CFL_000014
25    A-218     BOL and Weighing and Inspection Reports                  CFL_088159
      A-219     AmazonConsigneeShipments2012-2017BLDR                    CFL_091759
26              Pat64.pdf
                                                                ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                   30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-33                                       CHICAGO, IL 60602
                                                                       312.580.1200
1                                                                                AFS_CFL_00001607 –
       A-223      EDI Invoices
                                                                                 AFS CFL 00091244
2
                                                                                 AFS_CFL_00107730 –
       A-224      EDI Invoices
3                                                                                AFS_CFL_00146626

4

5
     (b) Authenticity stipulated, admissibility disputed:
6
     Plaintiff’s Exhibits:
7

8    Ex. No.     Description                                                         Bates No.
         2       1/4/2013 Botsios email to Lau re loading pallets                    CFL_004778
9
         3       RE: Case 153157441 - TL Rate, 1/16/14                               CFL_003304
10       5       RE: Case 153157441 - TL Rate, 1/16/14                               CFL_003250
11       6       RE: Case 153157441 - TL Rate, with Addendum 4, 1/16/14              CFL_003243
                 FW: [Case 161729651] [PO: 8U5LMPIE] [SAT1] TRUCK
12       9                                                                           CFL_003423
                 LOAD RATE, 2/14/14
13               RE: [Case 161729651] [PO: 8U5LMPIE] [SAT1] TRUCK
        10                                                                           CFL_003351
                 LOAD RATE, 2/14/14
14
        11       Re: OAK3-CHA2 Redirect Question, 6/14/2014                          CFL_003402
15               RE: Canceled: CENF Daily Peak Call, 11/12/2014 email re
        12                                                                           CFL_003262
16               Piller departure
                 Fwd: Re: Amazon Off Manifest Bills, 11/14/2014 email with
17      13                                                                           CFL_052328
                 exhibits
18      14       FW: Amazon, 6/20/16, Botsios to Piller                              CFL_003192
        15       RE: Amazon, 6/20/16, Piller response                                CFL_003209
19
        16       RE: Amazon, 6/20/16, Botsios response                               CFL_003187
20
        17       RE: Amazon, 6/20/16, Piller response                                CFL_003189
21               RE: CENF Multiple ARNs and BOL audit, 6/22/2016 -
        22                                                                           CFL_003749
                 6/29/2016 CFL email chain
22
                 RE: Case 153157441 - TL Rate, 1/15/2014 - 7/18/2016 email
        23                                                                 CFL_003893
23               chain Botios and Piller
24      24       8/10/2016 Demand Letter from Piller to CFL                          AFS_CFL_00001544
        25       Declaration of Tom Botsios
25
                 FW: Fwd: Amazon LTL Invoicing Update April 4 email,
        27                                                                           CFL_008132
26               4/4/16 - 7/6/16 email chain
                                                                        ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                          30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-34                                              CHICAGO, IL 60602
                                                                               312.580.1200
1      29      Re: Master BOL Billing, 7/13/2016                                CFL_004002
2      30      RE: Master BOL Billing, 7/13/2016                                AFS_CFL_00097113
       31      Case 153157441 - TL Rate, 1/15/14                                CFL_003321
3
       32      RE: LTL Clawback, 5/5/2016                                       AFS_CFL_00104853
4      33      RE: Amazon LTL Invoicing Update, 5/11/16                         AFS_CFL_00000210
5              RE: Amazon LTL Invoicing Update, 5/11/2016 email Piller
       34                                                                       AFS_CFL_00000190
               to Beavers
6
       35      RE: Amazon LTL Invoicing Update, 4/4/2016 - 5/11/2016            AFS_CFL_00103716
7              RE: Monthly Vendor Reports from Controllership,
       36                                                                       AFS_CFL_00104736
               5/24/2016
8
       37      Re: LTL Analysis 6-7-16.xlsx, 6/13/2016                          AFS_CFL_00097365
9      38      Re: 8 PALLETS/1 BILL AMAZON, 6/14/2016                           CFL_003547
10             RE: Carrier Rate Information, 6/15/2016, email Piller to
       39                                                                       AFS_CFL_00098810
               Azzi and Ankush
11
               RE: Carrier Rate Information, 6/15/2016 email Azzi to Piller
       40                                                                       AFS_CFL_00098824
12             and Anksuh
       41      RE: LTL Analysis 6-7-16.xlsx, 6/23/2016 email                    AFS_CFL_00098672
13
               RE: CENF Multiple ARNs and BOL audit, 6/23/2016 email
14     42                                                                       CFL_003684
               Piller re MBOL audit
15     43      FW: Master BOL Billing, 7/8/16                                   AFS_CFL_00096971
       44      RE: ONT8 Update, 7/15/2016, Piller email                         AFS_CFL_00092682
16
               CENF Settlement Letter synopsis, 11/2/2016 email Piller to
       45                                                                       AFS_CFL_00099249
17             K Breedlove
18     46      FW: Financial Due Diligence, 11/23/16                            AFS_CFL_00095566
       47      Re: Amazon response, 11/23/16                                    AFS_CFL_00096859
19
               FW: [V1824882] deprecate Central Freight (CENF),
       48                                                                       AFS_CFL_00097124
20             12/19/2016 email Piller to Azzi
       49      Conversation with Piller, Christian, 3/31/17                     AFS_CFL_00092636
21
       50      RE: Multiple Reports for Inbound LTL, 5/24/16                    AFS_CFL_00103551
22
       52      RE: LTL RFQ Approvals Doc, 2/14/2017                             AFS_CFL_00097099
23     53      CENF setoff Email, 3/12/17                                       AFS_CFL_00000146
24     54      CENF payables Email, 11/29/16                                    AFS_CFL_00097341
       55      RE: Central Freight (CENF), 3/2/17                               AFS_CFL_00092658
25
       56      RE: CENF Communication, 4/3/17                                   AFS_CFL_00097230
26
                                                                   ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-35                                          CHICAGO, IL 60602
                                                                          312.580.1200
1      57      Conversation with Moore, Becky, 3/6/18                        AFS_CFL_00102431
2      60      RE: Amazon Reconsignment, 10/3/2014, Culbertson email         CFL_027748
       61      RE: Fb 736367152, 12/15/2014, Heim email                      CFL_030372
3
       63      Re: HAY to FON AMZ 13 PLTS, 11/20/2015, Harris email          CFL_027732
4      65      Amazon Round 2 bid response, 2/24/2016 email w exhibits       CFL_027286
5      66      RE: CENF LTL/TL breakdown, 3/16/2013                          AFS_CFL_00105812
       68      RE: FW: Amazon Billing Change, 7/8/2016                       CFL_008166
6
       69      RE: Amazon Master Bill Program, 7/8/2016                      CFL_010558
7
               Fwd: RE: FW: Amazon Volume.xlsx, 9/26/2016 email with
       70                                                                    CFL_001344
8              exhibit
       71      Amazon Spots, 9/22/2016 email with exhibit                    CFL_027789
9
       72      FW: Master BOL Billing, 7/18/2016                             AFS_CFL_00092675
10     74      Copy of CENF_Invoice_Details.xlsx                             CFL_052891
11     75      Amazon invoice, Drs, WI 1                                     CFL_052745
12     76      Amazon invoices and DR                                        CFL_052782
       78      Amazon invoice Drs, WI 2                                      CFL_052867
13
       79      Amazon - no LOAs 1                                            CFL_052888
14     81      Analysis of AFS_CFL_00001597.xlsx                             CFL_005615
15     82      Spot reconciliation with Amazon 1597 02 15 19.xlsx            CFL_094068
       83      Declaration of Doug Culbertson
16
       84      Second Declaration of Doug Culbertson with exhibits
17     85      Culbertson Pallets Analysis                                   CFL_096236
18             SpotQuotes_Part01.pdf – SpotQuotes_Part41.pdf,                CFL_031482 -
       86
               BOL and W&I forms for 0% discount                             CFL_051823
19
       94      FW: Amazon LTL Invoicing, 7/8/2016 email chain                CFL_051968
20     95      LTL Invoice Process Improvements.docx                         AFS_CFL_00099218
21             RE: 3.30 TL and LTL Invoice Approvals, 4/9/2015 email
       96                                                                    AFS_CFL_00098531
               chain
22
       97      Amazon LTL Invoicing, 2/13/2016 Beavers email directive       CFL_005240
23     98      RE: Master BOL - LTL Deep Dive, 2/22/2016                     AFS_CFL_00103802
24             RE: Master BOL - LTL Deep Dive, 3/1/2016 email Azzi to
       99                                                                    AFS_CFL_00103619
               Beavers
25
               RE: Amazon LTL Invoicing, 3/10/2016 email Rankin to
      100                                                                    CFL_005432
26             Beavers
                                                                ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                   30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-36                                       CHICAGO, IL 60602
                                                                       312.580.1200
1     101      RE: LTL Deep Dive, 5/5/2016 email chain                         AFS_CFL_00103714
2              RE: Amazon LTL Invoicing Update, 5/11/2016, Beavers to
      103                                                                      AFS_CFL_00104018
               Piller
3              Re: Amazon LTL Invoicing Update, 5/12/2016, Piller to
      104                                                                      AFS_CFL_00103835
4              Beavers
               RE: Amazon LTL Invoicing Update, 5/12/2016, Beavers to
5     105                                                                      AFS_CFL_00096115
               Piller
6     106      RE: LTL Clawback, 5/17/2016 Beavers email                       AFS_CFL_00104011
      107      RE: LTL Clawback, 5/18/2016 Anfinson email                      AFS_CFL_00103823
7
      108      RE: LTL Clawback, 5/19/2016 Beavers email                       AFS_CFL_00104126
8     109      RE: LTL Analysis 6-7-16.xlsx, 6/22/2016 Beavers email           AFS_CFL_00099044
9     110      Re: [MMT-1228] Master BOL Creation, 10/6/2016 chat              AFS_CFL_00103718
10             RE: Question on setting off, 2/20/2017 email Beavers to
      111                                                                      AFS_CFL_00099666
               Ankush
11    112      RE: Payment Activity, 4/3/2017 email                            AFS_CFL_00095449
12    113      RE: duplicate VRID, 10/13/2017 Beavers email                    AFS_CFL_00092629
      114      RE: multiple BOLs, 10/19/2017 email                             AFS_CFL_00104322
13
               RE: Central Freight is saying they cannot pick up more than
14    115                                                                      AFS_CFL_00096263
               8 pallets?, 9/13/2016
15    116      RE: Accounts Receivable/Invoicing Contact, 7/14/2014            CFL_052223
      117      Amazon LTL Invoice Auditing, 7/14/2014                          CFL_052224
16
      118      Re: Fwd: RE: Amazon Rejected Bills, 11/14/17                    CFL_003294
17    119      Fwd: Amazon LTL Invoice Auditing, 7/15/14                       CFL_003404
18    120      CFL#728880634, 10/29/2014 Mooney email                          CFL_052307
19    121      RE: CFL#728880634, 10/29/2014 Stein email                       CFL_052308
      122      CENF Invalid Invoices 11.3, 11/5/2014 email with exhibit        CFL_052312
20
      123      Re: CFL#728880634, 11/7/2014 Mooney email                       CFL_052316
21    124      RE: CFL#728880634, 11/7/2014 Stein email                        CFL_052317
22    125      Amazon Rejected Bills, 11/7/2014 Mooney email                   CFL_052320
      126      RE: Amazon Rejected Bills, 11/11/2014 Stein email               CFL_052325
23
      127      Central Freight Balance email, 2/1/2017                         AFS_CFL_00098880
24
               RE: Re: Amazon Off Manifest Bills, 11/19/2014 Stein email
      128                                                                      CFL_052445
25             chain

26
                                                                  ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                     30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-37                                         CHICAGO, IL 60602
                                                                         312.580.1200
1              RE: Re: Fwd: RE: Amazon Rejected Bills, 11/19/14 Stein
      129                                                                       CFL_003271
               email chain
2
      130      Fwd: RE: Carrier Freight Class Questions, 4/1/2015 email         CFL_052369
3              Routing Request response from Amazon.com - CENF
      131                                                                       AFS_CFL_00100195
4              {1226400661} {LTL} **Need Response**, 2/26/2013 chat
      132      Conversation with Gebregiorgis, Haben, 3/1/2013 chat             AFS_CFL_00102675
5
               RE: [Case 91083241] [V1261676] [PHX5], 4/2/13 TOC
      133                                                                       AFS_CFL_00105847
6              communication
      134      RE: Pallet upper caps for LTL, 3/29/2013 email AFS internal AFS_CFL_00105808
7
               RE: RE: [Case 87916751] Freight Not Pickup //
8     135                                                                       AFS_CFL_00106262
               ARN:1226400661, 4/5/2013 email to Lau
9              Re: [Case 87916751] Freight Not Pickup //
      136                                                                       AFS_CFL_00106197
               ARN:1226400661, 4/8/2013 AFS internal
10             RE: [Case 87916751] Freight Not Pickup //
      137                                                                       AFS_CFL_00106205
11             ARN:1226400661, 4/11/2013 AFS internal
               RE: [Case 87916751] Freight Not Pickup //
12    138                                                                       AFS_CFL_00106188
               ARN:1226400661, 4/11/2013 Flannery email
13    139      RE: CENF Stacked and unstacked data, 8/10/2016 email             AFS_CFL_00000349
               RE: Invoice details correction, 6/20/2016 email with
14    140                                                                       CFL_005025
               spreadsheet attachment
15             Fwd: RE: Invoice details correction, 6/10/2016 Kubitza
      141                                                                       CFL_005014
               email with exhibits
16
               RE: RE: Invoice details correction, 6/20/2016 email with
      142                                                                       CFL_004880
17             exhibit
      143      RE: Carrier Rate Information, 6/20/2016 email                    AFS_CFL_00098328
18
      144      RE: Non-discount invoices for CENF, 7/7/2016 email               AFS_CFL_00098525
19
               CENF Stacked and unstacked data, 7/25/2016 email to
      145                                                                       AFS_CFL_00000352
20             Khandelwal
               RE: CENF Stacked and unstacked data, 7/28/2016 email to
21    146                                                                       AFS_CFL_00095439
               Khandelwal
22             RE: CENF Stacked and unstacked data, 8/9/2016 email to
      147                                                                       AFS_CFL_00000317
               Khandelwal
23
               FW: Non-discount invoices for CENF, 8/9/2016 email Azzi
      148                                                                       AFS_CFL_00095840
24             to Piller
               RE: Question on setting off, 2/18/2017 Azzi email to
25    149                                                                       AFS_CFL_00095552
               Khandelwal
26
                                                                   ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-38                                          CHICAGO, IL 60602
                                                                          312.580.1200
1              RE: Question on setting off, 2/18/2017 Khandelwal email to
      150                                                                       AFS_CFL_00098683
               Azzi
2
      151      RE: Question on setting off, 2/21/2017 Azzi email to Piller      AFS_CFL_00096647
3     152      RE: Setting off CENF, 3/17/17 email                              AFS_CFL_00098337
4     153      RE: Setting off CENF, 3/20/2017 email                            AFS_CFL_00000492

5              Ticket 0109030253 - Correspondence - Status Assigned -
      154                                                                       AFS_CFL_00095878
               Central Freight Invoices to be placed on-hold, 4/3/2017 TT
6     155      RE: V-Return Estes Invoices, 5/3/17 email re CENF                AFS_CFL_00102277
7              Fwd: RE: Invoice details correction, 6/10/2016 email
      157                                                                       AFS_CFL_00098197
               Kubitza to Khandelwal
8
               RE: CENF Multiple ARNs and BOL audit, 7/8/2016 email
      158                                                                       CFL_004110
9              Culbertson to Militzer
               RE: High Volume ARN’s for possible retender, 7/8/2016
10    162                                                                       CFL_051971
               email
11    163      FW: LTL Clawback, 5/16/2016 email                                AFS_CFL_00104886

12    164      RE: LTL contract summary, 6/17/2016                              AFS_CFL_00103753
      165      RE: Payment Activity, 3/27/2017 email                            CFL_002722
13
               Multiple ARN audit (all LTL carriers), Clawback
      168                                                                       AFS_CFL_00000839
14             Comparison.xlsx,
      171      RE: LTL Clawback Initial Data, 5/20/2016                         AFS_CFL_00000849
15
               Amazon NA Vendor Shipment Manual, Oct 2015,
16    173                                                                       AFS_CFL_00000602
               NA_Vendor_Prep_and_Trans_Manual.pdf
17    175      Summary CENF_.xlsx                                               AFS_CFL_00000353
      176      Summary_CENF_BookerTable_Final.xlsx                              AFS_CFL_00095440
18
      177      PalletCount_Final.xlsx                                           AFS_CFL_00000319
19             RE: Inbound Transportation Update, 8/19/2016 email
      178                                                                       AFS_CFL_00000858
               Anfinson to Breedlove
20
      179      Regan Expert Report                                              Regan-Dep001
21
      184      Exhibit 3, Bolton Deposition
22    186      Polash Expert Report
23    188      Partin notes, deposition exhibit 2
      189      Partin notes, deposition exhibit 3
24
      193      Central Freight - Invoices on Hold.xlsb                          AFS_CFL_00001602
25             AmazonConsigneeShipments2012-2017 Cleaned
      195                                                                       CFL_094066
26             (003)(002).xlsx
                                                                   ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-39                                          CHICAGO, IL 60602
                                                                          312.580.1200
1               Fwd: Audit Failed Invoices Week – 27, 7/6/2016 email with
       197                                                                       CFL_005057
                attachments
2
       199      Amazon’s Answer to 1st Complaint and Counterclaim
3      200      Central Freight’s Answer to Counterclaim (Dkt. #50)
4      201      Central Freight’s First Amended Complaint (Dkt. #139)

5      202      Amazon’s Answer to Amended Complaint (Dkt. #144)
       214      Court Opinion on Summary Judgment
6
       215      8/1/2019 Letter Kallish to Block
7               Analysis of AFS_CFL_00001597.xlsx by more than and less
       217                                                                       CFL_098680
                than 9 pallet spaces
8
                Re: Invoice details correction, 6/22/2016 email with
       218                                                                       CFL_004907
9               attachments
10
     Defendant’s Exhibits:
11
     Ex. No.     Document                                                    Bates No.
12   A-1         RE: Amazon                                                  AFS_CFL_00000040
13   A-21        Carrier Invoice Manual_Inbound- TL.pdf                      AFS_CFL_00000969
     A-23        RE: LTL RFQ Update                                          AFS_CFL_00001298
14
     A-25        RE: Amazon Master May June 2016                             AFS_CFL_00001431
15   A-26        FW: Amazon response                                         AFS_CFL_00001450
     A-31        Settlement Agreement                                        AFS_CFL_00096790
16
     A-34        RE: Financial Due Diligence                                 AFS_CFL_00095558
17   A-36        RE: Amazon Vendor Freight Consolidation Bid                 AFS_CFL_00095636
     A-46        FW: Revised Golden State revenue adjustments file           AFS_CFL_00099053
18
     A-49        Re: Audit failed invoices week 50                           AFS_CFL_00101164
19   A-50        Ankits 12-14-16.xlsx                                        AFS_CFL_00101166
     A-51        Fwd: Audit Failed Invoices Week - 48 CENF                   AFS_CFL_00101167
20
     A-52        Re: Audit Failed Invoices Week - 40 CENF                    AFS_CFL_00101170
21   A-53        Ankit's list 9-30-16.xlsx                                   AFS_CFL_00101171
22   A-54        Re: Audit Failed Invoices Week - 45 CENF                    AFS_CFL_00101206
     A-55        Ankits list 11-2.xlsx                                       AFS_CFL_00101207
23   A-56        Re: Audit Failed Invoices Week - 37 CENF                    AFS_CFL_00101208
24   A-57        Null - invalid tender 9-6-16.xlsx                           AFS_CFL_00101209
     A-59        Re: Audit Failed Invoices Week - 42 CENF                    AFS_CFL_00101224
25   A-60        Ankits list 10-21-16.xlsx                                   AFS_CFL_00101226
26   A-61        Re: Audit Failed Invoices Week - 48 CENF                    AFS_CFL_00101249
                                                                    ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                      30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-40                                          CHICAGO, IL 60602
                                                                           312.580.1200
1    A-62       Ankits list 11-30.xlsx                                AFS_CFL_00101251
     A-65       Ankits list 11-30-1.xlsx                              AFS_CFL_00101268
2
     A-66       Ankits list 11-30-1.xlsx                              AFS_CFL_00101269
3    A-67       Ankits list 11-30.xlsx                                AFS_CFL_00101289
4    A-68       Ankits list 11-30.xlsx                                AFS_CFL_00101290
     A-69       Re: [*SPAM*]                                          AFS_CFL_00105834
5    A-70       RE: EDI 214 map                                       AFS_CFL_00105959
6    A-71       Carrier Manual v 9.0.docx                             AFS_CFL_00105963
                RE: [Case 92222631] [PHX7] [X9716628] V8888007
7    A-72       Y6668281 ARN 1282395171 Amazon Vendor AFS_CFL_00106137
8               SUNPENTOWN INTERNATIONAL INC
     A-73       RE: CENF LTL/TL breakdown                             AFS_CFL_00106218
9    A-87       OCT IB ME Checklist                                   AFS_CFL_00107473
10   A-88       INBOUND_CHECKLIST_1014.xlsx                           AFS_CFL_00107474
     A-90       Amazon - and other things                             CFL_000334
11
     A-91       Amazon Overcharges                                    CFL_000550
12   A-92       CENF Claim Update                                     CFL_000653
     A-93       FW: ARN status                                        CFL_001031
13
     A-98       Fwd: FW: Amazon/Central Freight Demand Letter         CFL_001314
14   A-99       Fwd: RE: FW: Amazon                                   CFL_001348
     A-100      RE: Amazon Cancellation Letter                        CFL_001555
15
     A-112      06301601.PDF                                          CFL_003515
16   A-120      FW: CARP Editing Phase 2 Heads Up                     CFL_004208
17   A-121      RE: Consolidation program                             CFL_004282
     A-122      RE: Emailing: Amazon revisions 111912.pdf             CFL_004318
18   A-123      FW: Emailing: Amazon revisions 111912.pdf             CFL_004327
19   A-124      Amazon revisions 111912.pdf                           CFL_004328
     A-125      Consolidation Pricing 062911.pdf                      CFL_004348
20   A-126      RE: URGENT - Pop Chips pick up                        CFL_004400
21   A-127      Fwd: Re: misload of po N2797781                       CFL_004490
     A-128      RE: Amazon Addendum 3 to Exhibit B.doc                CFL_004516
22
     A-129      FW: Pop Chips pick up                                 CFL_004530
23              RE: Pickup Notification for: AMAZON.COM -
     A-130                                                            CFL_004532
                620955491 PO: R5176751
24
     A-131      FW: Amazon 091311.pdf                                 CFL_004545
25   A-132      Amazon 091311.pdf                                     CFL_004546
     A-133      Amazon Add 1.pdf                                      CFL_004547
26
                                                             ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-41                                    CHICAGO, IL 60602
                                                                    312.580.1200
1    A-134      RE: Amazon 091311.pdf                                   CFL_004551
     A-135      Consolidation                                           CFL_004559
2
     A-136      RE: Emailing: Central Freight Lines Quick Pick          CFL_004560
3    A-137      Email 4.pdf                                             CFL_004767
4    A-143      null or invalid tenders 7-5-16.xlsx                     CFL_005061
     A-144      Null - invalid tender 9-6-16.xlsx                       CFL_005073
5    A-145      Case Id 1967295901. Invalid Tender ID.xls               CFL_005125
6    A-146      RE: Amazon shipment at Poundex URGENT!!                 CFL_005181
     A-147      RE: AKA Gourmet (Wine.com)                              CFL_005202
7    A-151      New Rules Tariff                                        CFL_005606
8    A-152      CENF 100 Rules- Final PDF - Current 08-19-2015.pdf      CFL_005648
     A-164      Central No Tender ID.xlsx                               CFL_008115
9
     A-166      CENF 4.6.xls                                            CFL_008237
10   A-168      Charge code list EXT FINAL.docx                         CFL_008244
     A-169      RE: Master rate file                                    CFL_008393
11
     A-170      Amazon MDW2 -Final.xlsx                                 CFL_008395
12   A-171      Amazon FTW1 Rate Submission 02-16- 16.xlsx              CFL_008396
     A-172      Amazon SNA4 Final.xlsx                                  CFL_008397
13
                Amazon 2016 CENF Rate Submission effective 10-13-
     A-173                                                              CFL_008398
14              15.xlsx
     A-174      Audit Failed Invoices Week - 27.                        CFL_008807
15
     A-175      CENF_20160704.xlsx                                      CFL_008808
16   A-179      RE: 736351545 Amazon                                    CFL_009371
17              First Pass of Power-point presentation on Truck Load
     A-180                                                              CFL_009389
                Business Development
18   A-181      Truck Load Business Development 3.pdf                   CFL_009390
19   A-185      RE: 2 bills same day same S/ Same C/ HAY to FON         CFL_027655
     A-186      Re: LVG to FRS                                          CFL_027656
20   A-187      RE: FON to SAN                                          CFL_027659
21   A-188      RE: F/B 562248336 Bunzl                                 CFL_027661
     A-189      Re: Fwd: Re: Documents needed on account                CFL_027669
22              #4418729001
                Re: FW: Pup load 3 bills same s/ same c/ same day. To
     A-190                                                        CFL_027718
23              AMZ. 18 plts total
     A-191      Fwd: RE: Amazonw HU and PltSpcs 092216.xls        CFL_027747
24
                EDI210_Invoice_Requirement - Inbound and LineHaul
     A-196                                                        CFL_051826
25              Carriers.xlsx
     A-214      amazon spot quote rule                            CFL_052725
26
                                                               ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                                  30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-42                                      CHICAGO, IL 60602
                                                                      312.580.1200
1    A-215        Re: Fwd: Fb's 740013842 & 737680595                        CFL_052726
     A-220        Central Freight Consolidated Balance Sheets                CFL_094348
2
     A-221        CENF_Pallet.xlsx                                           AFS_CFL_00001409
3    A-222        9/16/19 Letter from Marc Kallish re: CFL_098680
4

5
     (c) Authenticity and admissibility disputed:
6
     Plaintiff’s Exhibits:
7

8       Ex. No.      Description                                                    Bates No.
           7         FW: FW: Case 153157441 - TL Rate, 9/11/2016 email chain        CFL_001182
9
          59         Exhibit 11, Culbertson Deposition
10                   RE: Amazon Multiple ARNs and BOL audit, 7/8/2016 email
          67                                                                        CFL_003992
                     chain
11
           77        Amazon Litigation Supporting Docs 11.27.18                     CFL_052818
12         80        doc26868720181127150607.pdf                                    CFL_052892
13        159        Amazon Aging Report (10-30-2017) (1).xlsx                      CFL_094418
          160        arp_Amazon_(9-26-2018)_Final_L Westerfeld.xls                  CFL_052072
14                                                                                  CFL_052907 -
          161        CFL Open A/R Invoices
15                                                                                  77779
          181        Excerpt of T Botsios Deposition (Regan Dep Exhibit 5)
16
          198        5 EDI Invoices
17        216        Roetzel & Andress, LPA invoices (redacted)
18
19   Defendant’s Exhibits:

20     Ex. No.    Document                                                   Bates No.
21     A-2        Audit Failed Invoices Week - 42 CENF                       AFS_CFL_00000257
       A-3        CENF.xlsx                                                  AFS_CFL_00000258
22     A-4        Audit Failed Invoices Week - 37 CENF                       AFS_CFL_00000262
23     A-5        CENF.xlsx                                                  AFS_CFL_00000263
       A-6        Audit Failed Invoices Week - 45 CENF                       AFS_CFL_00000270
24
       A-7        CENF_carrier.xlsx                                          AFS_CFL_00000271
25     A-8        Audit Failed Invoices Week - 40 CENF                       AFS_CFL_00000272
       A-9        CENF Carrrier.xlsx                                         AFS_CFL_00000273
26
                                                                  ROETZEL & ANDRESS LPA
      JOINT PRETRIAL ORDER                                    30 N. LASALLE STREET SUITE 2800
      NO. 2:18-cv-00814-JLR-43                                        CHICAGO, IL 60602
                                                                         312.580.1200
1     A-10      Audit Failed Invoices Week - 45 CENF                AFS_CFL_00000281
      A-11      CENF_.xlsx                                          AFS_CFL_00000282
2
      A-12      Audit failed invoices week 50                       AFS_CFL_00000290
3     A-13      CENF.xlsx                                           AFS_CFL_00000291
4     A-14      Audit failed 05/05/2017                             AFS_CFL_00000304
      A-15      CENF.xlsx                                           AFS_CFL_00000305
5     A-16      RE: CENF Stacked and unstacked data                 AFS_CFL_00000341
6     A-17      Multiple ARNS_Master.xlsx                           AFS_CFL_00000343
      A-18      RE: Fwd: FW: Case Id 1967295901. Invalid Tender     AFS_CFL_00000371
7     A-19      ID.xls
                RE: Carrier Onboarding                              AFS_CFL_00000437
8     A-20      LTL_INVOICING_1PGR_FINAL.docx                       AFS_CFL_00000967
      A-22      IB-rate.xlsx                                        AFS_CFL_00000989
9
      A-24      CENF_One_Pager.docx                                 AFS_CFL_00001390
10    A-27      CENF Settlement Letter FINAL.pdf                    AFS_CFL_00001455
      A-30      Central Freight - Payments in 2017.xlsb             AFS_CFL_00001603
11
      A-32      Carrier_Guidelines_Accessorials.docx                AFS_CFL_00095518
12    A-33      Carrier Invoice Manual_Inbound TL - 2015.docx       AFS_CFL_00095522
13              CENTRALFREIGHTL__375360_1611                  23
      A-35                                                          AFS_CFL_00095568
                093035255.pdf
14    A-37      Central Freight.xlsx                                AFS_CFL_00096635
      A-42      Microsoft_PowerPoint_Slide1.sldx                    AFS_CFL_00097729
15
      A-47      Golden State Shipments.xls                          AFS_CFL_00099056
16    A-48      TL_Invoicing_Peak_2015_Draft_1.docx                 AFS_CFL_00100161
17    A-74      Carrier Manual v8.docx                              AFS_CFL_00106270
      A-75      9.8 LTL Invoice Approvals                           AFS_CFL_00106353
18    A-76      9.8 LTL Invoice Analysis.xlsx                       AFS_CFL_00106354
19    A-77      5.8 TL and LTL Invoice Approvals                    AFS_CFL_00106374
      A-78      Outstanding Invoices 5.5.xlsx                       AFS_CFL_00106375
20    A-79      FW: 4.14 TL and LTL Invoice Approvals               AFS_CFL_00106448
21    A-80      CENF8plus.csv                                       AFS_CFL_00106512
      A-81      CENF_all.csv                                        AFS_CFL_00106513
22
      A-82      CENFTheyPay.csv                                     AFS_CFL_00106514
23    A-83      AFS Calculation-Data Pull.xlsx                      AFS_CFL_00106515
      A-84      TIPS DATA 2153 (Based on F_ID).xlsx                 AFS_CFL_00106516
24
      A-85      TIPS DATA.XLSX                                      AFS_CFL_00106517
25    A-86      invoice_dump_tips.csv                               AFS_CFL_00106518
26
                                                           ROETZEL & ANDRESS LPA
     JOINT PRETRIAL ORDER                              30 N. LASALLE STREET SUITE 2800
     NO. 2:18-cv-00814-JLR-44                                  CHICAGO, IL 60602
                                                                  312.580.1200
